 

 

EXHIBIT 10.01

 

FOURTH AMENDMENT

TO

5-YEAR REVOLVING CREDIT AGREEMENT

dated as of

November 30, 2006

among

 

VALERO LOGISTICS OPERATIONS, L.P.,

as Borrower,

 

VALERO L.P.,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

and

The Lenders Party Hereto

 

 

--------------------------------------------------------------------------------



 

FOURTH AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO 5-YEAR REVOLVING CREDIT AGREEMENT (this “Fourth
Amendment”) dated as of November 30, 2006, is among VALERO LOGISTICS OPERATIONS,
L.P., a Delaware limited partnership (the “Borrower”); VALERO L.P., a Delaware
limited partnership (the “MLP”); JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below (collectively, the “Lenders”); and the undersigned Lenders.

R E C I T A L S

A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain 5-Year Revolving Credit Agreement dated as of December 20, 2004
(as amended by the First Amendment to 5-Year Revolving Credit Agreement dated as
of June 30, 2005, the Second Amendment to 5-Year Revolving Credit Agreement
dated as of May 15, 2006, and the Third Amendment to 5-Year Revolving Credit
Agreement dated as of May 31, 2006, each among the Borrower, the MLP, the
Administrative Agent and the Lenders party thereto, the “Credit Agreement”),
pursuant to which the Lenders have made certain extensions of credit available
to the Borrower.

B.           The Borrower has requested and the Lenders have agreed to amend
certain provisions of the Credit Agreement.

C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.         Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all references to Sections and Exhibits
in this Fourth Amendment refer to Sections of, and Exhibits to, the Credit
Agreement.

 

Section 2.

Amendments to Credit Agreement.

 

2.1

Amendments to Section 1.01.

(a)          The definition of “Agreement” is hereby amended in its entirety to
read as follows:

“Agreement” means this 5-Year Revolving Credit Agreement, as amended by the
First Amendment, the Second Amendment, the Third Amendment and the Fourth
Amendment, as the same may be amended, modified, supplemented or restated from
time to time in accordance herewith.

(b)          The definition of “Administrative Agent” is hereby amended in its
entirety to read as follows:

“Administrative Agent” means JPMorgan Chase Bank, N.A., together with its
Affiliates, in its capacity as administrative agent for the Lenders

 

--------------------------------------------------------------------------------



hereunder. It is understood and agreed that matters concerning Loans and Letters
of Credit denominated in Euros may be administered by J. P. Morgan Europe
Limited and therefore all notices concerning such Loans and Letters of Credit
will be required to be given at the London funding office set forth in Section
10.01.

(c)          The definition of “Business Day” is hereby amended in its entirety
to read as follows:

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (i) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Borrowings
denominated in (a) Dollars, such day is also a day for trading by and between
banks in Dollar deposits in the London interbank market and (b) Euros, such day
is also a day on which banks in London are open for general banking business,
including dealings in foreign currency and exchange, and on which the TARGET
payment system is open for the settlement of payments in Euros.

(d)          The definition of “Consolidated Debt Coverage Ratio” is hereby
amended in its entirety to read as follows:

“Consolidated Debt Coverage Ratio” means, for any day, the ratio of (a) all
Indebtedness of the MLP and its Subsidiaries (excluding the aggregate Hybrid
Equity Credit for all Hybrid Equity Securities), on a consolidated basis, as of
the last day of the then most recent Rolling Period over (b) Consolidated EBITDA
for such Rolling Period.

(e)          The definition of “LIBO Rate” is hereby amended in its entirety to
read as follows:

“LIBO Rate” means, for any Interest Period, with respect to any Eurocurrency
Borrowing denominated in (a) Dollars, the Eurocurrency Rate and (b) Euros, the
EURIBOR Rate.

(f)           The definition of “Statutory Reserve Rate” is hereby amended in
its entirety to read as follows:

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined. Such reserve, liquid asset or similar
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency

 

2

 

--------------------------------------------------------------------------------



Loans shall be deemed to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under Regulation D or any other applicable law, rule
or regulation. The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

(g)          The following definitions are hereby added where alphabetically
appropriate to read as follows:

“Administrative Agent’s Account” means (a) in the case of Loans and Letters of
Credit denominated in Dollars, the account of the Administrative Agent as
designated in writing from time to time by the Administrative Agent to the
Borrower and the Lenders for such purpose, and (b) in the case of Loans and
Letters of Credit denominated in Euros, the account of the Administrative Agent
maintained by the Administrative Agent at its office at 125 London Wall, London
EC2Y 5AJ, Account No. DE93501108006001600037, or such other account of the
Administrative Agent as is designated in writing from time to time by the
Administrative Agent to the Borrower and the Lenders for such purpose.

“Calculation Date” means the last day of each calendar month (or, if such day is
not a Business Day, the next succeeding Business Day) and such other days as the
Administrative Agent shall from time to time designate in its sole discretion as
a “Calculation Date”.

“Dollar Equivalent” means, on any date, with respect to any amount in (a)
Dollars, such amount and (b) Euros, the equivalent in Dollars of such amount as
determined by the Administrative Agent in accordance with Section 2.21.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“EURIBOR Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euros for any Interest Period, the rate appearing on Page 248 of the Reuters
Telerate Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euros in the
London interbank market) at approximately 11:00 a.m., Brussels time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Euro deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “EURIBOR
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in Euros of €5,000,000 and for a maturity
comparable to such Interest Period are offered to first class banks in the
London interbank market by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately

 

3

 

--------------------------------------------------------------------------------



11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Euro Sublimit” means $100,000,000, as such amount may be increased from time to
time pursuant to Section 2.19.

“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, the rate appearing on Page 3750
of the Dow Jones Market Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “Eurocurrency
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered to first class banks in the London interbank
market by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

“Exchange Rate” means with respect to Euros on any date, the rate at which Euros
may be exchanged into Dollars, as set forth on such date on the relevant Reuters
currency page at or about 11:00 a.m., London time, on such date. In the event
that such rate does not appear on any Reuters currency page, the “Exchange Rate”
with respect to Euros shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, such
Exchange Rate shall instead be the Administrative Agent’s spot rate of exchange
in the interbank market where its foreign currency exchange operations in
respect of Euros are then being conducted, at or about 10:00 a.m., local time,
on such date for the purchase of Dollars with Euros, for delivery two Business
Days later; provided, that if at the time of any such determination, for any
reason, no such spot rate is being, or can reasonably be, quoted, the
Administrative Agent may use any reasonable method as it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

4

 

--------------------------------------------------------------------------------



“Fourth Amendment” means the Fourth Amendment to 5-Year Revolving Credit
Agreement dated as of November 30, 2006 among the Borrower, the MLP, the
Administrative Agent and the Lenders party thereto.

“Hybrid Equity Credit” means, on any date, with respect to any Hybrid Equity
Securities, the aggregate principal amount of such Hybrid Equity Securities that
is treated as equity by S&P and Moody’s based on the classifications for such
Hybrid Equity Securities issued by S&P and Moody’s; provided that if the
classifications for such Hybrid Equity Securities issued by S&P and Moody’s are
different, then the higher classification (i.e., the classification that
provides for the most equity) will apply to determine the amount of “Hybrid
Equity Credit” for such Hybrid Equity Securities.

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the MLP or any of its Subsidiaries or a financing vehicle
of the MLP or any of its Subsidiaries, other than common stock, that meet the
following criteria: (a) (i) the Borrower demonstrates that such securities are
classified, at the time they are issued, as possessing a minimum of
“intermediate equity content” by S&P and “Basket C equity credit” by Moody’s (or
the equivalent classifications then in effect by such agencies) and (ii) on such
determination date such securities are classified as possessing a minimum of
“intermediate equity content” by S&P or “Basket C equity credit” by Moody’s (or
the equivalent classifications then in effect by such agencies) and (b) such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Borrower
Obligations. As used in this definition, “mandatory redemption” shall not
include conversion of a security into common stock.

“Lending Office” means, with respect to any Lender, the “Lending Office” of such
Lender (or an Affiliate of such Lender) designated for each Type and/or currency
of Loan or Letter of Credit in the Administrative Questionnaire submitted by
such Lender or such other office of such Lender (or an Affiliate of such Lender)
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Loans and Letters of Credit of such Type
and/or currency are to be made and maintained.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project, (a) for any Rolling Period ending on or prior to the last day of the
fiscal quarter during which the Material Project is completed, a percentage
(based on the then-current completion percentage of the Material Project) of an
amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project and designated in a certificate of a
Responsible Officer of the Borrower as described in the next sentence of this
definition (such amount to be determined by the Borrower in good faith and in a
commercially reasonable manner based on contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts and
projected revenues from such contracts, capital costs and expenses, scheduled
completion,

 

5

 

--------------------------------------------------------------------------------



and other similar factors deemed appropriate by the Borrower) shall be added to
actual Consolidated EBITDA for the MLP and its Subsidiaries for the fiscal
quarter in which construction of such Material Project commences and for each
fiscal quarter thereafter until completion of the Material Project (net of any
actual Consolidated EBITDA attributable to such Material Project following its
completion), provided that if construction of the Material Project is not
completed by the scheduled completion date, then the foregoing amount shall be
reduced by the following percentage amounts depending on the period of delay for
completion (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) longer than 90 days, but not more than 180 days, 25%,
(ii) longer than 180 days but not more than 270 days, 50%, and (iii) longer than
270 days, 100%; and (b) for each Rolling Period ending on the last day of the
first, second and third fiscal quarters, respectively, immediately following the
fiscal quarter during which the Material Project is completed, an amount equal
to the projected Consolidated EBITDA attributable to the Material Project for
the period from but excluding the end of such Rolling Period through and
including the last day of the fourth fiscal quarter following the fiscal quarter
during which the Material Project is completed shall be added to Consolidated
EBITDA for such Rolling Period (net of any actual Consolidated EBITDA
attributable to the Material Project for the period from and including the date
of completion through and including the last day of the fiscal quarter during
which the Material Project is completed). Notwithstanding the foregoing, (i) no
such additions shall be allowed with respect to any Material Project unless not
later than 45 days prior to commencement of construction thereof, the Borrower
shall have delivered to the Administrative Agent and the Lenders a certificate
of a Responsible Officer of the Borrower certifying as to the amount determined
by the Borrower as the projected Consolidated EBITDA attributable to such
Material Project, together with a reasonably detailed explanation of the basis
therefor and such other information and documentation as the Administrative
Agent or any Lender may reasonably request, such certificate, explanation and
other information and documentation delivered by the Borrower shall be deemed in
form and substance satisfactory to the Administrative Agent and the Required
Lenders unless the Administrative Agent or the Required Lenders object thereto
within 10 Business Days after receipt thereof, and (ii) the aggregate amount of
all Material Project EBITDA Adjustments during any period shall be limited to
20% of the total actual Consolidated EBITDA of the MLP and its Subsidiaries for
such period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments in respect
of any acquisitions or dispositions as provided in the definition of
Consolidated EBITDA).

“TARGET” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer system.

2.2          Amendment to Section 2.01. Section 2.01 is hereby amended in its
entirety to read as follows:

 

6

 

--------------------------------------------------------------------------------



“Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in the Dollar Equivalent (determined on the date by which a Borrowing
Request in respect thereof is required to be delivered pursuant to Section 2.03)
of (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (b) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the total
Commitments or (c) the sum of the total Revolving Credit Exposures in Euros
exceeding the Euro Sublimit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.”

2.3          Amendments to Section 2.02. Section 2.02(b) and Section 2.02(c) are
hereby amended by in their entirety to read as follows.

“(b)        Subject to Section 2.13, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith and (ii) each Competitive Borrowing shall be
comprised entirely of Eurocurrency Loans or Fixed Rate Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurocurrency Loan denominated in Dollars by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement. Each Lender shall make each
Eurocurrency Loan denominated in Euros from its applicable Lending Office.

 

(c)          At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, the Dollar Equivalent of such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 (in each case, determined on the date by which a Borrowing Request or
Interest Election Request is required to be delivered pursuant to Section 2.03
or Section 2.07, respectively). At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of five Eurocurrency Revolving Borrowings
outstanding.”

2.4          Amendment to Section 2.03. Section 2.03 is hereby amended in its
entirety to read as follows:

“Section 2.03  Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing to be funded in Dollars,
not later than 12:00 noon, New York City time, three Business Days before the
date of the

 

7

 

--------------------------------------------------------------------------------



proposed Borrowing, (b) in the case of a Eurocurrency Borrowing to be funded in
Euros, not later than 12:00 noon, London time, four Business Days before the
date of the proposed Borrowing, or (c) in the case of an ABR Borrowing, not
later than 12:00 noon, New York City time, on date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)

the aggregate amount of the requested Borrowing;

(ii)          the date of such Borrowing, which shall be a Business Day;

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv)         in the case of a Eurocurrency Borrowing, the currency of such
Borrowing, which shall be either Dollars or Euros, and the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(v)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no currency is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected
Dollars. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.”

 

 

2.5

Amendments to Section 2.04. Section 2.04 is hereby amended by:

(a)          adding the words “denominated in Dollars” after the words
“Competitive Loans” in the third line thereof.

(b)          adding the words “Dollar Equivalent of the” before the word “sum”
in the fourth line thereof.

 

2.6

Amendments to Section 2.05. Section 2.05 is hereby amended by:

 

8

 

--------------------------------------------------------------------------------



(a)          adding the words “denominated in Dollars or Euros” after the words
“Letters of Credit” in the second line of Section 2.05(a).

 

(b)

amending Section 2.05(b) in its entirety to read as follows:

“(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to any Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency of such Letter of Credit, which
must be either Dollars or Euros, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by an Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. Following receipt of a
notice requesting the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit) in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension, the Dollar Equivalent
(determined on the date a request for the issuance, amendment, renewal or
extension of such Letter of Credit is delivered pursuant to this Section 2.05(b)
and confirmed in writing to the Issuing Bank that issues such Letter of Credit
by the Administrative Agent) of (i) the total LC Exposure shall not exceed
$200,000,000, (ii) the LC Exposure of JPMorgan Chase Bank, N.A. shall not exceed
$100,000,000, (iii) the LC Exposure of SunTrust Bank shall not exceed
$100,000,000, (iv) the sum of the total Revolving Credit Exposures in Euros
shall not exceed the Euro Sublimit, (v) the total LC Exposure in Euros shall not
exceed $100,000,000 and (vi) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans shall not
exceed the total Commitments.”

 

(c)          adding the words “, in Dollars, in the case of any Letter of Credit
denominated in Dollars, and in Euros, in the case of any Letter of Credit
denominated in Euros” after the word “made” in the fourth line of Section
2.05(e).

(d)          adding the words “, in the case of any LC Disbursement in respect
of any Letter of Credit denominated in Dollars,” after the words “provided that”
in the eleventh line of Section 2.05(e).

 

9

 

--------------------------------------------------------------------------------



 

(e)

amending Section 2.05(j) in its entirety to read as follows:

“(j)         Cash Collateralization. If (i) any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the Dollar Equivalent of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph or (ii) the Borrower is required to pay to
the Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 2.10(c), then the Borrower shall deposit
in one or more accounts with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, in the case of an Event
of Default, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon, and in the case of a payment required by
Section 2.10(c), the amount of such excess as provided in Section 2.10(c) (in
each case, in the relevant currencies in which the Letters of Credit associated
with the LC Exposure is denominated); provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the Dollar Equivalent of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 2.10(c), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.”

 

 

2.7

Amendments to Section 2.06. Section 2.06 is hereby amended by:

 

(a)

amending Section 2.06(a) in its entirety to read as follows:

 

10

 

--------------------------------------------------------------------------------



“(a)        Each Lender shall make available for the account of its applicable
Lending Office each Loan to be made by it hereunder on the proposed date thereof
by wire transfer of immediately available funds in Dollars, in the case of ABR
Loans and Eurocurrency Loans to be funded in Dollars, and in Euros, in the case
of Eurocurrency Loans to be funded in Euros, to the applicable Administrative
Agent’s Account, by 1:00 p.m., New York City time, with respect to Loans
denominated in Dollars, and 1:00 p.m., London time, with respect to Loans
denominated in Euros. The Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank that made such LC
Disbursement.”

 

(b)

adding a new Section 2.06(c) to read as follows:

“(c)        A payment in Euros shall be deemed to have been made by the
Administrative Agent on the date on which it is required to be made under this
Agreement if the Administrative Agent has, on or before that date, taken all
relevant steps to make that payment. With respect to the payment of any amount
denominated in Euros, the Administrative Agent shall not be liable to the
Borrower, any Issuing Bank or any of the Lenders in any way whatsoever for any
delay, or the consequences of any delay, in the crediting to any account of any
amount required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds in Euros to the relevant account. In this
paragraph, “all relevant steps” means all such steps as may be prescribed from
time to time by the regulations or operating procedures of such clearing or
settlement system as the Administrative Agent may from time to time determine
for the purpose of clearing or settling payments denominated in Euros.”

 

2.8

Amendments to Section 2.07. Section 2.07 is hereby amended by:

 

(a)

amending Section 2.07(a) in its entirety to read as follows:

“(a)        Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing (including
converting a Eurocurrency Borrowing denominated in Dollars into a Eurocurrency
Borrowing denominated in Euros) to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section; provided that no
Eurocurrency Borrowing denominated in Euros may be continued as, or converted
into, a Borrowing denominated in Dollars. The Borrower may elect

 

11

 

--------------------------------------------------------------------------------



different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Competitive Borrowings, which may not be converted or continued.”

 

(b)          adding the words “the currency of such Borrowing, which shall be
either Dollars or Euros, and” after the words “Eurocurrency Borrowing,” in
clause (iv) of Section 2.07(c).

 

(c)

adding the following sentence after the last line of Section 2.07(c):

“If an Interest Election Request requests a Eurocurrency Borrowing but does not
specify a currency, then the Borrower shall be deemed to have selected Dollars
in the case of a conversion of an ABR Borrowing to a Eurocurrency Borrowing, and
in the case of a continuation of a Eurocurrency Borrowing, the same currency in
which such Borrowing being continued is denominated.”

(d)          adding the words “, in the case of a Eurocurrency Borrowing
denominated in Dollars,” after the words “Interest Period” in the fourth line of
Section 2.07(e); adding the words “denominated in Dollars” after the words
“Revolving Borrowing” in the ninth line of Section 2.07(e); deleting the word
“and” in the ninth line of Section 2.07(e) and replacing it with a comma; and
adding the following words after the word thereto in the last line thereof: “and
(iii) unless repaid, each Eurocurrency Revolving Borrowing denominated in Euros
shall be continued as a Eurocurrency Borrowing denominated in Euros having an
Interest Period of one month at the end of the Interest Period applicable
thereto”.

2.9          Amendment to Section 2.08(b). Section 2.08(b) is hereby amended by
adding the words “Dollar Equivalent (determined on the date by which a notice of
an election to terminate or reduce the Commitments is required to be delivered
pursuant to Section 2.08(c)) of the” before the word “sum” in the fifth line
thereof.

2.10       Amendment to Section 2.09(e). Section 2.09(e) is hereby amended by
adding the words “(including payable in the currencies in which the Loans may be
funded)” after the words “Administrative Agent” in the fourth line thereof.

 

2.11

Amendments to Section 2.10. Section 2.10 is hereby amended by:

 

 

(a)

amending Section 2.10(b) in its entirety to read as follows:

“(b)        The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing denominated in Dollars, not
later than 11:00 a.m., New York City time, three Business Days before the date
of prepayment, (ii) in the case of prepayment of a Eurocurrency Revolving
Borrowing denominated in Euros, not later than 11:00 a.m., London time, four

 

12

 

--------------------------------------------------------------------------------



Business Days before the date of prepayment, (iii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment or (iv) in the case of prepayment of
a Competitive Loan, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in the Dollar Equivalent
(determined on the date by which a notice of prepayment in respect thereof is
required to be delivered pursuant to this Section 2.10(b)) of an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 and any break funding payments required by Section 2.15.”

 

(b)

adding a new Section 2.10(c) to read as follows:

“(c)        If on any Calculation Date, the Dollar Equivalent (determined on
such Calculation Date) of (i) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeds the
total Commitments then in effect or (ii) the sum of the total Revolving Credit
Exposures in Euros exceeds the Euro Sublimit, then, in each case, the Borrower
shall (A) prepay Borrowings in an aggregate amount equal to such excess and (B)
if any excess remains after prepaying Borrowings as a result of an LC Exposure,
pay to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.05(j). Each such
prepayment shall be accompanied by a payment of all accrued and unpaid interest
on the Loans prepaid and any break funding payments required by Section 2.15.
The Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral within five Business Days of written demand from the Administrative
Agent. Each prepayment of Borrowings pursuant to (1) clause (i) of this Section
2.10(c) shall be applied, first, ratably to any ABR Borrowings then outstanding,
second, to any Eurocurrency Borrowings denominated in Euros then outstanding,
and, third, to any Eurocurrency Borrowings denominated in Dollars then
outstanding, and if more than one Eurocurrency Borrowing is then outstanding, to
each such Eurocurrency Borrowing in order of priority beginning with the
Eurocurrency Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurocurrency Borrowing with the
most number of days remaining in the Interest Period applicable thereto; and (2)
clause (ii) of this Section 2.10(c) shall be applied, first, to any Eurocurrency
Borrowings denominated in Euros then outstanding, second, ratably to any ABR

 

13

 

--------------------------------------------------------------------------------



Borrowings then outstanding, and, third, to any Eurocurrency Borrowings
denominated in Dollars then outstanding, and if more than one Eurocurrency
Borrowing is then outstanding, to each such Eurocurrency Borrowing in order of
priority beginning with the Eurocurrency Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurocurrency Borrowing with the most number of days remaining in the Interest
Period applicable thereto.”

 

2.12

Amendments to Section 2.11. Section 2.11 is hereby amended by:

(a)          adding the words “of the Dollar Equivalent” after the word (i)
“amount” in the fourth line of Section 2.11(b) and (ii) “portion” in the ninth
line thereof.

(b)          adding the words “the Dollar Equivalent of” before the words (i)
“such Lender’s” in the third line of Section 2.11(c) and (ii) “the sum” in the
fourth line thereof.

 

(c)

amending Section 2.11(e) in its entirety to read as follows:

“(e)        All fees payable hereunder shall be paid in Dollars on the dates
due, in immediately available funds, to the Administrative Agent (or to an
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances. For purposes of calculating fees pursuant to
this Section 2.11, the amount of any Revolving Credit Exposure or LC Exposure in
Euros shall be the Dollar Equivalent of such amount calculated using the
Exchange Rate as of the date such fees are payable as specified in this Section
2.11.”

 

2.13       Amendment to Section 2.15. Section 2.15 is hereby amended by adding
the words “or Euro (as applicable)” after the word “dollar” in the twentieth
line thereof.

2.14       Amendment to Section 2.17(a). Section 2.17(a) is hereby amended in
its entirety to read as follows:

“(a)        The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.14, 2.15 or 2.16, or
otherwise) on the date when due, in immediately available funds, without set-off
or counterclaim, to the applicable Administrative Agent’s Account, in the case
of payments in Dollars, prior to 12:00 noon, New York City time, and in the case
of payments in Euros, prior to 12:00 noon, London time. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person in like funds to the appropriate recipient, for the
account of its applicable Lending Office, promptly following receipt thereof. If
any payment hereunder shall be due on a

 

14

 

--------------------------------------------------------------------------------



day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars, except with respect to Loans denominated in
Euros or reimbursement of LC Disbursements in respect of Letters of Credit
denominated in Euros, which shall be prepaid or repaid, including interest
thereon, in Euros.”

 

 

2.15

Amendments to Section 2.19. Section 2.19 is hereby amended by:

(a)          adding the words “be increased and, in connection therewith, that
the Euro Sublimit” after the word “Commitments” in the fourth line of Section
2.19(a).

(b)          adding the words “to the Lenders’ Commitments” after the word
“increase” in the first line of both clauses (i) and (ii) of Section 2.19(a) and
the first line of clause (ii) of Section 2.19(b).

(c)          deleting the period at the end of clause (ii) of Section 2.19(a)
and replacing it with “; and”.

(d)          adding a new clause (iii) after clause (ii) of Section 2.19(a) to
read as follows:

“(iii)      the amount of the requested increase to the amount of the Euro
Sublimit, if any; provided, however, that the amount by which the Euro Sublimit
is increased shall not exceed the amount of the requested increase to the
Lenders’ Commitments.”

(e)          renumbering clauses (iii) and (iv) of Section 2.19(b) as clauses
(iv) and (v), respectively.

(f)           adding a new clause (iii) after clause (ii) of Section 2.19(b) to
read as follows:

“(iii)      the amount of the requested increase to the amount of the Euro
Sublimit, if any; provided, however, that the amount by which the Euro Sublimit
is increased shall not exceed the amount of the requested increase to the
Lenders’ Commitments;”.

2.16       Amendments to Article II. Article II is hereby amended by adding a
new Section 2.21 and a new Section 2.22 to read as follows:

 

“Section 2.21

Dollar Equivalent Determinations.  

(a)          Not later than 5:00 p.m. (New York time) on each date on which the
Dollar Equivalent of any amount in Euros is required to be determined hereunder
(other than pursuant to Section 2.22 or except as otherwise expressly provided
for herein), the Administrative Agent shall determine the Dollar Equivalent of
such amount using the Exchange Rate for such date.

 

15

 

--------------------------------------------------------------------------------



(b)          Promptly after the determination of the Dollar Equivalent of any
amount in Euros pursuant to this Section 2.21, the Administrative Agent shall
promptly notify the Borrower, the Issuing Banks and the Lenders of the results
thereof. All determinations by the Administrative Agent of the Exchange Rate and
the Dollar Equivalent of any amount shall be deemed to be conclusive absent
manifest error.

 

Section 2.22     Currency Conversion. Notwithstanding anything to the contrary
contained herein, if any payment of any obligation shall be made in a currency
other than the currency required hereunder, such amount shall be converted into
the currency required hereunder at the rate determined by the Administrative
Agent, as the rate quoted by it in accordance with methods customarily used by
the Administrative Agent for such or similar purposes as the spot rate for the
purchase by the Administrative Agent of the required currency with the currency
of actual payment through its principal foreign exchange trading office at
approximately 11:00 a.m. (local time at such office) two Business Days prior to
the effective date of such conversion, provided that the Administrative Agent
may obtain such spot rate from another financial institution actively engaged in
foreign currency exchange if the Administrative Agent does not then have a spot
rate for the required currency. The parties hereto hereby agree, to the fullest
extent that they may effectively do so under applicable law, that if for the
purposes of obtaining any judgment or award it becomes necessary to convert from
any currency other than the currency required hereunder into the currency
required hereunder any amount in connection with any obligation hereunder, then
the conversion shall be made as provided above on the Business Day before the
day on which the judgment or award is given, in the event that there is a change
in the applicable conversion rate prevailing between the Business Day before the
day on which the judgment or award is given and the date of payment, the
Borrower will pay to the Administrative Agent, for the benefit of the Lenders,
such additional amounts (if any) as may be necessary, and the Administrative
Agent, on behalf of the Lenders, will pay to the Borrower such excess amounts
(if any) as result from such change in the rate of exchange, to assure that the
amount paid on such date is the amount in such other currency, which when
converted at the conversion rate described herein on the date of payment, is the
amount then due in the currency required hereunder, and any amount due from the
Borrower under this Section 2.22 shall be due as a separate debt and shall not
be affected by judgment or award being obtained for any other sum due.”

 

2.17       Amendment to Section 8.06. Section 8.06 is hereby amended by deleting
the word “dollars” and replacing it with the words “the relevant currency” in
lieu thereof.

2.18       Amendment to Section 10.01(a)(ii). Section 10.01(a)(ii) is hereby
amended in its entirety to read as follows:

“(ii)       if to the Administrative Agent at its London funding office, to J.
P. Morgan Europe Limited, Loan and Agency Services Group, 125 London Wall,
London, EC2Y 5AJ, Attention of Maxine Graves (Telecopy No. +44 207 777 2360),
with a copy to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111
Fannin, 8th Floor, Houston, Texas 77002, Attention of Maria Arreola (Telecopy
No. (713) 750-2228); and if to the Administrative Agent at its domestic funding
office, to JPMorgan

 

16

 

--------------------------------------------------------------------------------



Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 8th Floor,
Houston, Texas 77002, Attention of Maria Arreola (Telecopy No. (713) 750-2228);”

 

2.19

Amendments to Exhibits D-1 and D-2.

(a)          Exhibit D-1 is hereby amended by adding the word “and” at the end
of clause (ii) thereof and by adding the following new clause (iii) to read as
follows:

“(iii)      the amount of the requested increase to the amount of the Euro
Sublimit is ____________________________ [this amount must not exceed the amount
of the requested increase to the Lenders’ Commitments].”

 

(b)          Exhibit D-2 is hereby amended by renumbering clauses (iii), (iv)
and (v) thereof as clauses (iv), (v) and (vi), respectively, and by adding the
following new clause (iii) to read as follows:

“(iii)      the amount of the requested increase to the amount of the Euro
Sublimit is ____________________________ [this amount must not exceed the amount
of the requested increase to the Lenders’ Commitments];”

 

2.20       Global Amendments. The word “Eurodollar” wherever it appears in the
Credit Agreement is hereby replaced with the word “Eurocurrency”; and the words
“dollar” and “dollars” wherever they appear in the Credit Agreement are hereby
capitalized to read “Dollar” and “Dollars”, respectively.

Section 3.           Conditions Precedent. This Fourth Amendment shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02 of the Credit Agreement)
(the “Effective Date”):

3.1          The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable, if any, in connection with this Fourth
Amendment on or prior to the Effective Date.

3.2          The Administrative Agent shall have received from the Required
Lenders (including each Lender that is increasing its Commitment pursuant to
Section 2.19 of the Credit Agreement as described below in Section 4.1 of this
Fourth Amendment), the Borrower and the MLP, counterparts (in such number as may
be requested by the Administrative Agent) of this Fourth Amendment signed on
behalf of such Persons.

3.3          The Administrative Agent shall have received from the parties
thereto, counterparts (in such number as may be requested by the Administrative
Agent) of the First Amendment to Subsidiary Guaranty Agreement referred to in
Section 4.2 of this Fourth Amendment.

3.4          The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

3.5          No Default shall have occurred and be continuing, after giving
effect to the terms of this Fourth Amendment.

 

17

 

--------------------------------------------------------------------------------



 

Section 4.

Miscellaneous.

4.1          Commitment Increase Pursuant to Section 2.19. The Borrower has
heretofor requested pursuant to Section 2.19 that the aggregate amount of the
Lenders’ Commitments be increased to $600,000,000. Pursuant to Section 2.19,
effective on the Effective Date (which date shall constitute the “Commitment
Increase Effective Date” for purposes of Section 2.19): (a) the aggregate amount
of the Lenders’ Commitments shall be increased to $600,000,000 and (b) the
Commitment of each Lender shall, without any further action (including, without
the execution of any Assignment and Assumption or any other documentation or the
payment of any processing and recordation fee to the Administrative Agent), be
the Commitment specified for such Lender on the attached Schedule 2.01, and
Schedule 2.01 of the Credit Agreement is hereby amended and restated to read as
set forth on the attached Schedule 2.01. Bayerische Landesbank, Cayman Islands
Branch is hereby added as a New Lender with the Commitment specified for it on
the attached Schedule 2.01. Each of the Administrative Agent, the Issuing Banks
and the Lenders hereby waives (i) all timing and notice requirements of Section
2.19, including, without limitation, the obligation of the Borrower to deliver
an Initial Notice of Commitment Increase (and the Lenders’ obligation to respond
thereto) and a Notice of Confirmation of Commitment Increase, and (ii) the
requirements of Section 2.19(c). Except as expressly waived as aforesaid, the
provisions of Section 2.19 shall otherwise apply (including the provisions of
Section 2.19(d)). The foregoing waivers are hereby granted to the extent and
only to the extent specifically stated herein and for no other purpose or period
and shall not be deemed to (A) be a consent or agreement to, or waiver or
modification of, any other term or condition of the Credit Agreement, any other
Loan Document or any of the documents referred to therein, or (B) except as
expressly set forth herein, prejudice any right or rights which the
Administrative Agent, the Issuing Banks or the Lenders may now have or may have
in the future under or in connection with the Credit Agreement, any other Loan
Document or any of the documents referred to therein. Granting the waivers and
consent set forth herein does not and should not be construed to be an assurance
or promise that waivers or consents will be granted in the future, whether for
the matters herein stated or on other unrelated matters.

4.2          Subsidiary Guaranty. Pursuant to Section 10.02(b) of the Credit
Agreement, each Lender hereby consents to the First Amendment to Subsidiary
Guaranty Agreement dated as of the date hereof among the Guarantors (as defined
therein), the Borrower, the MLP and the Administrative Agent (the “First
Amendment to Subsidiary Guaranty Agreement”).

4.3          Confirmation. The provisions of the Credit Agreement, as amended by
this Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.

4.4          Ratification and Affirmation; Representations and Warranties. The
Borrower and the MLP each hereby (a) acknowledges the terms of this Fourth
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended hereby, notwithstanding the
amendments contained herein and (c) represents and warrants to the Lenders that
as of the date hereof, after giving effect to the terms of this Fourth
Amendment: (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct, unless such
representations and warranties are stated to relate to a specific earlier

 

18

 

--------------------------------------------------------------------------------



date, in which case, such representations and warranties shall continue to be
true and correct as of such earlier date and (ii) no Default has occurred and is
continuing.

4.5          Loan Document. This Fourth Amendment is a “Loan Document” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.

4.6          Counterparts. This Fourth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fourth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

4.7          NO ORAL AGREEMENT. THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.

4.8          GOVERNING LAW. THIS FOURTH AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES BEGIN NEXT PAGE]

 

19

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

 

 

 

VALERO LOGISTICS OPERATIONS, L.P.

 

 

 

 

By:

Valero GP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

 



--------------------------------------------------------------------------------

 

 

 

Steven A. Blank

 

 

 

Senior Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

VALERO L.P..

 

 

 

 

By:

Riverwalk Logistics, L.P., its General

 

 

Partner

 

 

 

 

By:

Valero GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

 



--------------------------------------------------------------------------------

 

 

 

Steven A. Blank

 

 

 

Senior Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

S-1

 

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent

 

 

By

/s/ Robert W. Traband

Name: Robert W. Traband

Title: Vice President

 

S-2

 

--------------------------------------------------------------------------------



 

    

                                     SUNTRUST BANK, individually and as
Syndication Agent

 

 

By

/s/ David Edge

Name: David Edge

Title: Managing Director

 

S-3

 

--------------------------------------------------------------------------------



 

                                                                          

BARCLAYS BANK PLC, individually and as Co-Documentation Agent

 

 

By

/s/ Nicholas A. Bell

Name: Nicholas A. Bell

Title: Director

 

S-4

 

--------------------------------------------------------------------------------



     

                                                                            

MIZUHO CORPORATE BANK (USA), individually and as Co-Documentation Agent

 

 

By

/s/ Raymond Ventura

Name: Raymond Ventura

Title: Senior Vice President

 

S-5

 

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, individually and as Co-Documentation Agent

 

 

By

/s/ Linda M. Stephens

Name: Linda M. Stephens

Title: Authorized Signatory



S-6

 

--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ,LTD., individually and as Co-Managing Agent

 

 

By

/s/ John McGhee

Name: John McGhee

 

Title: Vice President & Manager

 

S-7

 

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., individually and as Co-Managing Agent

 

 

By

/s/ Claire M. Liu

Name: Claire M. Liu

 

Title: Senior Vice President

 

S-8

 

--------------------------------------------------------------------------------



 

 

THE BANK OF NOVA SCOTIA, individually and as Co-Managing Agent

 

 

By

/s/ William E. Zarrett

Name: William E. Zarrett

Title: Managing Director

 

S-9

 

--------------------------------------------------------------------------------



BNP PARIBAS, individually and as Co-Managing Agent

 

 

By

/s/ Mark A. Cox

Name: Mark A. Cox

Title: Director

 

 

By

/s/ Greg Smothers

Name: Greg Smothers

Title: Vice President

 

S-10

 

--------------------------------------------------------------------------------



CITIBANK, N.A., individually and as Co-Managing Agent

 

 

By

/s/ Amy Pincu

Name: Amy Pincu

Title: Attorney-in-Fact

 

S-11

 

--------------------------------------------------------------------------------



THE ROYAL BANK OF SCOTLAND plc, individually and as Co-Managing Agent

 

 

 

By

/s/ Patricia J. Dundee

Name: Patricia J. Dundee

Title: Managing Director

 

S-12

 

--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, individually and as Co-Managing Agent

 

 

By

/s/ Thomas Rajan

Name: Thomas Rajan

Title: Senior Vice President

 

 

S-13

 

--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORPORATION, individually and as Co-Managing Agent

 

 

By

/s/ William M. Ginn

Name: William M. Ginn

Title: General Manager

 

 

S-14

 

--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., individually and as Co-Managing Agent

 

 

By

/s/ Jo Ann Vasquez

Name: Jo Ann Vasquez

Title: Vice President

 

S-15

 

--------------------------------------------------------------------------------



LEHMAN BROTHERS BANK, FSB

 

 

By

/s/ Janine M. Shugan

Name: Janine M. Shugan

Title: Authorized Signatory

 

S-16

 

--------------------------------------------------------------------------------



UBS LOAN FINANCE LLC

 

 

By

/s/ Richard L. Tavrow

Name: Richard L. Tavrow

Title: Director, Banking Products Services- US

 

 

By

/s/ Irja R. Olsa

Name: Irja R. Olsa

Title: Associate Director, Banking Products Services- US

 

S-17

 

--------------------------------------------------------------------------------



COMPASS BANK

 

 

By

/s/ David C. Mills

Name: David C. Mills

Title: Senior Vice President

 

S-18

 

--------------------------------------------------------------------------------



BAYERISCHE LANDESBANK, CAYMAN ISLANDS BRANCH

 

 

By

/s/ S.V. Christenson

Name: S.V. Christenson

Title: First Vice President

 

 

By

/s/ Donna M. Quilty

Name: Donna M. Quilty

Title: Vice President

 

 

S-19

 

--------------------------------------------------------------------------------



SCHEDULE 2.01

 

LENDER

COMMITMENT

JPMorgan Chase Bank, N.A.

$49,500,000

Barclays Bank, PLC

$49,500,000

Mizuho Corporate Bank (USA)

$49,500,000

Royal Bank of Canada

$49,500,000

SunTrust Bank

$49,500,000

Bank of Tokyo-Mitsubishi UFJ, Ltd.

$36,000,000

Bank of America, N.A.

$31,000,000

BNP Paribas

$31,000,000

Citibank, N.A.

$31,000,000

The Royal Bank of Scotland, plc

$31,000,000

The Bank of Nova Scotia

$31,000,000

Sumitomo Mitsui Banking Corporation

$31,000,000

Wells Fargo Bank, N.A.

$31,000,000

Lehman Brothers Bank, FSB

$23,000,000

UBS Loan Finance LLC

$23,000,000

KeyBank National Association

20,000,000

Compass Bank

$17,500,000

Bayerische Landesbank, Cayman Islands Branch

$16,000,000

Total

$600,000,000

 

 

Schedule 2.01 - 1

 

 